Name: 76/35/EEC: Commission Decision of 12 December 1975 authorizing Ireland to waive the provisions relating to the wrapping of beef quarters subject to intervention measures (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-01-14

 Avis juridique important|31976D003576/35/EEC: Commission Decision of 12 December 1975 authorizing Ireland to waive the provisions relating to the wrapping of beef quarters subject to intervention measures (Only the English text is authentic) Official Journal L 007 , 14/01/1976 P. 0019 - 0019++++ ( 1 ) OJ N L 148 , 28 . 6 . 1968 , P . 24 . ( 2 ) OJ N L 195 , 18 . 7 . 1974 , P . 14 . ( 3 ) OJ N L 193 , 14 . 7 . 1973 , P . 18 . ( 4 ) OJ N L 254 , 1 . 10 . 1975 , P . 41 . COMMISSION DECISION OF 12 DECEMBER 1975 AUTHORIZING IRELAND TO WAIVE THE PROVISIONS RELATING TO THE WRAPPING OF BEEF QUARTERS SUBJECT TO INTERVENTION MEASURES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 76/35/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) N 805/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN BEEF AND VEAL ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) N 1855/74 ( 2 ) , AND IN PARTICULAR ARTICLE 6 ( 5 ) THEREOF , WHEREAS THE SECOND SUBPARAGRAPH OF ARTICLE 4 ( 2 ) OF COMMISSION REGULATION ( EEC ) N 1896/73 OF 13 JULY 1973 ON DETAILED RULES FOR THE APPLICATION OF INTERVENTION MEASURES ON THE MARKET IN BEEF AND VEAL , ( 3 ) , AS LAST AMENDED BY REGULATION ( EEC ) N 2500/75 ( 4 ) , LAYS DOWN THE WRAPPING REQUIREMENTS FOR MEAT IN QUARTERS SUBJECT TO INTERVENTION MEASURES ; WHEREAS THE SAME SUBPARAGRAPH PROVIDES THAT MEMBER STATES MAY BE AUTHORIZED TO USE WRAPPINGS OTHER THAN POLYTHENE AND COTTON ( STOCKINETTE ) COVERINGS WHERE NECESSARY ; WHEREAS IRELAND HAS REQUESTED AUTHORIZATION TO USE A DOUBLE WRAPPING COMPRISING A COTTON ( STOCKINETTE ) BAG COVERED BY A JUTE BAG ; WHEREAS THAT WRAPPING CAN BE CONSIDERED AS EQUIVALENT TO THE NORMAL WRAPPING PROVIDED FOR IN REGULATION ( EEC ) N 1896/73 ; WHEREAS IRELAND SHOULD THEREFORE BE AUTHORIZED TO WAIVE THE PROVISIONS OF THE FIRST SENTENCE OF THE SECOND SUBPARAGRAPH OF ARTICLE 4 ( 2 ) OF REGULATION ( EEC ) N 1896/73 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL , HAS ADOPTED THIS DECISION : ARTICLE 1 BEEF QUARTERS HELD IN INTERVENTION STORAGE IN IRELAND MAY BE WRAPPED AS FOLLOWS : ( A ) IMMEDIATE WRAPPING OF COTTON ( STOCKINETTE ) MEETING THE FOLLOWING REQUIREMENTS : _ NOMINAL WIDTH : NOT LESS THAN 30 CM , _ STRETCHED WIDTH : NOT LESS THAN 140 CM , _ YARN QUALITY : 50 800 M PER KG ; ( B ) COVERED BY A JUTE BAG MEETING THE FOLLOWING REQUIREMENTS : _ 0 * 23 KG PER M2 , _ WEAVE OF 14 * 5 FIBRES PER CM2 . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 12 DECEMBER 1975 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION